DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-25, in the reply filed on 13 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 12 is objected to because “responsive the pressure variations” (l. 2) is unclear and should be amended to read   - - responsive to the pressure variations - -. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rieder et al. (US 7,412,903 B2).
Regarding claim 1, Rieder et al. disclose a Coriolis flowmeter (figs. 1-3) comprising: at least one conduit (10) for conveying a process-fluid having a process parameter to be measured; and excitation circuitry (40, 200) coupled to said at least one conduit (10) operable to provide at least two vibration frequencies to said at least one conduit (measuring device electronics 200 and exciter arrangement 40 are coupled to tube 10 to provide at least two oscillation modes to tube 10 which include two vibration frequencies; c. 10, ll. 49-54 and c. 12, ll. 21-30); and a system (1; fig. 14) for measuring the sound speed of said process-fluid (sound speed sensor 1 measures the sound speed of the process-fluid; c. 26, ll. 61-63); and a system (51, 52; fig. 3) for measuring the vibration characteristics of at least two vibrational modes of said at least one conduit (oscillation sensors 51 and 52 measure the oscillation characteristics of at least two oscillation modes of tube 10; c. 12, ll. 56-61 and c. 13, ll. 5-9); wherein a measurement of a process parameter (mass flow, density) is interpreted by said sound speed (sound speed c from sound speed sensor 1; fig. 14) and vibration characteristics (from oscillations sensors 51 and 52) of at least two vibrational modes of said at least one conduit (a measurement of mass flow or density is interpreted by the sound speed c from sound speed sensor 1 and oscillation characteristics from sensors 51 and 52 to determine a true mass flow or true mixture density; c. 26, ll. 41-60).
Regarding claims 2, 4, 5, and 9-11, Rieder et al. discloses wherein said excitation circuitry (40, 200) provides at least two vibration frequencies to one conduit (measuring device electronics 200 and exciter arrangement 40 provide at least two oscillation modes which each have an oscillation frequency; c. 10, ll. 49-54); wherein said process parameter is density of said process-fluid (an apparent density is interpreted using sound speed; c. 26, ll. 43-48); wherein said process parameter is mass flow of said process-fluid (an apparent mass flow is interpreted using sound speed; c. 26, ll. 43-48); wherein the system (51, 52) for measuring the vibration characteristics of said at least one conduit (10) further comprises: at least one pick-off coil (51a) responsive to the vibration at least one conduit (oscillation sensor 51 includes sensor coil 51a responsive to vibration of tube 10; c. 12, ll. 61-65); and said at least one pick-off coil is electronically coupled with a central processor (the sensor coil of oscillation sensor 51 is electronically coupled with measuring device electronics 500; c. 13, ll. 17-23); wherein a central processor (500) interprets said sound speed (c) and vibrational characteristics of said at least one conduit (10) vibrating at, at least two vibration frequencies, to provide a measurement of the process-fluid density (measuring device electronics 500 interprets sound speed c and oscillation characteristics of tube 10 to provide a measurement of process-fluid density; c. 18, ll. 37-43 and c. 26, ll. 41-60); wherein a central processor (500) interprets said sound speed (c) and vibrational characteristics of said at least one conduit (10) vibrating at, at least two vibration frequencies, to provide a measurement of the process-fluid mass flow (c. 18, ll. 15-24 and c. 26, ll. 41-60).

Claim(s) 1-5, 9-11, 15-20, and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (US 2019/0154486 A1).
Regarding claim 1, Zhu et al. disclose a Coriolis flowmeter (fig. 3) comprising: at least one conduit (210a) for conveying a process-fluid having a process parameter to be measured; and excitation circuitry (260, 240a) coupled to said at least one conduit (210a) operable to provide at least two vibration frequencies to said at least one conduit (electronics unit 260 and exciter mechanism 240a are coupled to tube 210a to provide at least two eigenfrequencies f1,1 and f3,1; ¶ [0050]); and a system for measuring the sound speed (c) of said process-fluid (velocity of sound c of the process-fluid may be measured; ¶ [0030]); and a system (242a-1) for measuring the vibration characteristics of at least two vibrational modes of said at least one conduit (first sensor 242a-1 measures the vibration characteristics of first tube 210a; ¶ [0062]); wherein a measurement of a process parameter (mass flow, density) is interpreted by said sound speed (c) and vibration characteristics (from first sensor 242a-1) of at least two vibrational modes of said at least one conduit (a measurement of mass flow or density is interpreted, or corrected, by the sound speed c to determine a corrected mass flow or corrected density; ¶¶ [0030, 0035-0036, 0044, 0046]).
Regarding claims 2-5, Zhu et al. disclose wherein said excitation circuitry (260, 240a) provides at least two vibration frequencies to one conduit (electronics unit 260 and exciter mechanism 240a are coupled to tube 210a to provide at least two eigenfrequencies f1,1 and f3,1; ¶ [0050]); further comprising at least a first and at least a second conduit (210a, 210b) for conveying a process-fluid to be measured (fig. 3a); wherein said excitation circuitry (260, 240a, 240c) vibrates said at least a first conduit (210a) at a first vibration frequency and said at least a second conduit (210b) at a second vibration frequency (electronics unit 260 and exciter mechanisms 240a and 240c vibrate first tube 210a at a first eigenfrequency f1,1 and vibrate tube 210b at a second eigenfrequency f1,2; ¶¶ [0050-0051]; wherein said process parameter is density of said process-fluid (preliminary density is interpreted using sound speed; ¶¶ [0030, 0035-0036]); wherein said process parameter is mass flow of said process-fluid (preliminary mass flow is interpreted using sound speed; ¶¶ [0044-0046]).
Regarding claims 9-11, Zhu et al. disclose wherein the system (242a-1) for measuring the vibration characteristics of said at least one conduit (210a) further comprises: at least one pick-off coil responsive to the vibration at least one conduit (first sensor 242a-1 includes a coil responsive to vibration of first tube 210a; ¶ [0062]); and said at least one pick-off coil is electronically coupled with a central processor (the sensor coil of first sensor 242a-1 is electronically coupled with electronics unit 260 which includes a microprocessor; ¶ [0064]); wherein a central processor (260) interprets said sound speed and vibrational characteristics of said at least one conduit (210a) vibrating at, at least two vibration frequencies (f1,1 and f3,1), to provide a measurement of the process-fluid density (electronics unit 260 interprets velocity of sound and oscillation characteristics of tube 210a to provide a corrected process-fluid density; ¶¶ [0030, 0035-0036]); wherein a central processor (260) interprets said sound speed and vibrational characteristics of said at least one conduit (210a) vibrating at, at least two vibration frequencies (f1,1 and f3,1), to provide a measurement of the process-fluid mass flow (electronics unit 260 interprets velocity of sound and oscillation characteristics of tube 210a to provide a corrected process-fluid mass flow; ¶¶ [0044-0046]).
Regarding claims 15-19, Zhu et al. disclose a method for optimizing a process parameter (density, mass flow) of the Coriolis meter (fig. 3) comprising: vibrating said at least one conduit (210a) at two or more frequencies (first tube 210a is vibrated at two eigenfrequencies f1,1 and f3,1; ¶ [0050]); and said two or more frequencies being low or known reduced frequencies (eigenfrequencies may be for example, 210 Hz and 160 Hz, which are “low” frequencies; ¶ [0054]); and providing homogeneous flows through said at least one conduit (if the medium is practically incompressible, or has no gas load, it is homogenous; ¶ [0027]); and measuring said process parameter (density, mass flow) at said two or more frequencies (eigenfrequencies f1,1 and f3,1; ¶ [0050]); and calibrating said Coriolis meter (fig. 3) to operate on the effects of process-fluid variability (the Coriolis meter is operated on the effects of process-fluid variability by correcting preliminary density and mass flow values with velocity of sound; ¶ [0035]); and measuring a process fluid sound speed (¶ [0030]); and calibrating said measurement of a process parameter (density, mass flow) interpreted by said sound speed (velocity of sound), wherein an optimized process parameter is determined (a corrected, or optimized, density or mass flow is determined based on velocity of sound; ¶¶ [0033, 0035-0036]); said process parameter is the density of said process-fluid (¶ [0036]); said process parameter is the mass flow of said homogeneous flow (¶ [0044]); the effects of process-fluid variability is fluid inhomogeneity and/or changes in fluid compressibility (process-fluid variability is caused by fluid inhomogeneity and changes in compressibility; ¶¶ [0027, 0044]); wherein calibrating said Coriolis meter to measure the effects of process-fluid variability further comprises the steps of: correcting measured process parameters (mass flow, density); and minimizing the difference between corrected process parameters (the Coriolis meter is calibrated by correcting preliminary mass flow or density based on velocity of sound which minimizes the difference between corrected mass flow or density values; ¶¶ [0030, 0035-0036, 0044-0046]).
Regarding claims 20 and 22-24, Zhu et al. disclose a Coriolis meter (fig. 3) comprising: a processor (260); and at least two conduits (210a, 210b) for transferring a process-fluid to be measured (fig. 3a); and excitation circuitry (260, 240a, 240c) coupled to said at least two conduits (210a, 210b), and in communication with said processor (electronics unit 260 and exciter mechanisms 240a and 240c are coupled to tubes 210a and 210b; fig. 3); and said excitation circuitry (260, 240a, 240c) operable to vibrate said at least two conduits (210a, 210b) at, at least a first vibration frequency and at, at least a second vibration frequency (electronics unit 260 and exciter mechanisms 240a and 240c vibrate first tube 210a at a first eigenfrequency f1,1 and vibrate tube 210b at a second eigenfrequency f1,2; ¶¶ [0050-0051]); and a measurement element capable of measuring the speed of sound waves propagated through said process-fluid (some measurement element is required to measure the velocity of sound; ¶ [0030]); and a measurement element (242a-1) capable of measuring the resultant vibration of said at least one conduit (¶ [0062]); wherein said processor (260) interprets the measurement of the speed of sound waves propagated through said process-fluid and the measured resultant vibration characteristics of said at least two conduits (210a, 210b) operable to vibrate at, at least a first vibration frequency and at, at least a second vibration frequency to provide a measurement of the process parameter (a measurement of mass flow or density is interpreted, or corrected, by the sound speed c to determine a corrected mass flow or corrected density; ¶¶ [0030, 0035-0036, 0044, 0046]); said measurement element(242a-1) capable of measuring the resultant vibration of said at least one conduit (210a) is at least one pick-off coil (first sensor 242a-1 includes a coil and armature arrangement; ¶ [0062]); wherein the measured speed of sound waves propagated through said process-fluid in said at least one conduit (210a); and the measured resultant vibration of said at least one conduit (210a), in combination, are interpreted to provide a measurement of the process-fluid mass flow (a measurement of mass flow is interpreted, or corrected, by the sound speed c to determine a corrected mass flow; ¶¶ [0044-0046]); wherein the measured speed of sound waves propagated through said process-fluid in said at least one conduit (210a); and the measured resultant vibration of said at least one conduit (210a), in combination, are interpreted to provide a measurement of the process-fluid density (a measurement of density is interpreted, or corrected, by the sound speed c to determine a corrected density; ¶¶ [0030, 0035-0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8, 12-14, 21, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2019/0154486 A1) in view of Gysling et al. (US 7,152,460 B2).
Regarding claims 6-8, 12-14, 21, and 25, Zhu et al. disclose the invention as set forth above and further, a Coriolis mass flowmeter (fig. 3) comprising: at least one conduit (210a); and a process-fluid flowing through said conduit (a medium flows through tube 210a); and excitation circuitry (260, 240a) coupled with said conduit (fig. 3); and said excitation circuitry (260, 240a) for vibrating said conduit (210a) at a first frequency (f1,1); and said excitation circuitry (260, 240a) for vibrating said conduit (210a) at a second frequency (electronics unit 260 and exciter mechanism 240a vibrate first tube 201a at eigenfrequencies f1,1 and f3,1; ¶ [0050]); wherein the amplitude of said at least one conduit (210a), vibrated by said excitation circuitry (260, 240a), is measured (¶ [0062]); and the measured speed of sound through said process-fluid in said at least one conduit (210a), in combination, are interpreted to provide a measurement of the process-fluid mass flow (a measurement of mass flow is interpreted, or corrected, by the sound speed c to determine a corrected mass flow; ¶¶ [0044-0046]).
Zhu et al. are silent on the sound speed being measured with strain sensors.
Gysling et al. teach a system for measuring a sound speed (SOS) of a process-fluid is an array of sensors (118-121; fig. 20) responsive to pressure variations within the process fluid—deployed on one or more of at least one conduit (sensors 118-121 measure pressures produced by acoustic waves propagating through flow, deployed on pipe 14, to determine speed of sound SOS; c. 16, ll. 60-64); wherein said array of sensors (118-121) responsive to pressure variations are strain-based sensors (sensors 118-121 may be strain sensors; c. 16, ll. 60-61); wherein the system for measuring the sound speed of said process-fluid further comprises: at least one strain based sensor (118) engaged with at least one conduit (14); and said at least one strain based sensor (118) is electronically coupled with a central processor (124; fig. 20); wherein said system that measures process-fluid sound speed is an array of sensors (118-121) responsive the pressure variations within the process-fluid deployed on a conduit other than said at least one conduit (strain sensors may be deployed on either conduit of a Coriolis flow meter; fig. 24); wherein said system that measures process-fluid sound speed (100; fig. 2) determines a measure of gas void fraction of the process-fluid (gas volume fraction meter 100 measures speed of sound SOS and determines a gas volume fraction; c. 5, ll. 3-7); wherein said system that measures process-fluid sound speed (100) determines a more than one reduced frequency of vibration (Fred) of said at least one conduit (gas volume fraction meter 100 measures speed of sound SOS and determines a reduced frequency of vibration Fred; c. 5, ll. 9-13); and said system determines a reduced vibration frequency of more than one of the vibration frequencies of said at least one conduit; said measurement element capable of measuring the speed of sound waves propagated through said process-fluid is an array of strain-based sensors (118-121) in communication with said processor (124); and at least one strain sensor (118) for measuring the speed of sound through said process-fluid (c. 16, ll. 60-64).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Zhu et al. with the sound speed sensor array of Gysling et al. to provide a means of measuring speed of sound having a desired degree of accuracy (Gysling et al, c. 17, ll. 11-23).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852